          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

CHARLES DAVID EARWOOD                                   PLAINTIFF

V.                     No. 3:19-cv -47-DPM

GARY KELLEY, Chief of Police,
Marion; DENNIS BURNS, Assistant
Chief of Police, Marion; DIANNE
KELLEY; and DOES, Arresting
Officers, Marion Police Department                    DEFENDANTS

                           JUDGMENT
     Earwood's complaint is dismissed without prejudice.
                                      41/
                               D.P. Marshall
                               United States District Judge

                                                  U
